EXHIBIT 10.2

AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is dated and effective as of April 27, 2017, by and between
Medallion Financial Corp. (the “Company”) and Andrew Murstein (the “Executive”).

WHEREAS, the Company and the Executive are parties to that certain First Amended
and Restated Employment Agreement, dated May 29, 1998 (the “Existing
Agreement”); and

WHEREAS, the Company and the Executive have agreed, subject to the terms and
conditions of this Amendment, that the Existing Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Agreement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration and with the intention of hereby being legally bound, the parties
hereby agree as follows:

1. Defined Terms. Except as otherwise indicated herein, all words and terms
defined in the Existing Agreement shall have the same meanings when used herein.

2. Amendment. Section 5.4(ii) of the Existing Agreement is hereby deleted in its
entirety and replaced with the following:

“Subject to subsection (iv) of this Section 5.4, in lieu of any further salary
payments to the Executive for periods subsequent to the Date of Termination, the
Company shall pay as severance pay to the Executive a lump sum cash payment
equal to the remainder of the salary, bonus and value of the fringe benefits
which the Executive would be entitled to receive for the balance of the
Employment Period, which shall be calculated by multiplying the average of the
Executive’s total salary, bonus and value of the fringe benefits for the prior
three fiscal years by the fractional number of years remaining on the
Executive’s Employment Period.”

3. Limited Effect. Except as expressly amended and modified by this Amendment,
the Existing Agreement shall continue to be, and shall remain, in full force and
effect in accordance with its terms.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware.

[Signature Page Follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year set forth above.

 

MEDALLION FINANCIAL CORP.

By:

 

/s/Larry D. Hall

Name:

 

Larry D. Hall

Title:

 

Senior Vice President & Chief Financial Officer

ANDREW MURSTEIN

/s/Andrew Murstein

 

2